Citation Nr: 1759142	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  14-04 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from October 2004 to March 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which, in relevant part, denied service connection for tinnitus.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in January 2017.  A copy of the hearing transcript is of record.


FINDINGS OF FACT

1.  The Veteran served as an infantryman during active service and participated in combat.  He testified that he was exposed to noise from a variety of explosives, grenades, flashbang grenades, and weapons fire.  He testified that tinnitus began shortly before his discharge from active service and has continued since that time.

2.  The Veteran is competent to diagnose his own tinnitus, and as a combat veteran, his testimony is sufficient to establish that the disability was incurred in service, notwithstanding the fact that there is no official record of such incurrence.  His testimony that tinnitus began in service and has continued since that time is credible.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 1154(b) (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


ORDER

Service connection for tinnitus is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


